Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group III, claims 17-21, without traverse, filed August 29, 2022 is acknowledged and has been entered.  Claims 1-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention.  Accordingly, claims 1-21 are pending.  Claims 17-21 are under examination.

Priority
2.	This application is a Continuation of United States Patent Application Number 15/242,306 filed on February 3, 2017, which is a Continuation of United States Patent Application Number 12/608,821 filed on October 29, 2009 which claims the benefit of domestic priority of Provisional Application Number 61/109,366 filed October 29, 2008.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 17, the properties of the named monoclonal antibodies M3/38 and 87B5 are not clearly defined absent a deposit accession number or some other identification to set forth, without question, what antibodies are intended.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

4.	Claims 17-21 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Inohara et al. (Cytoplasmic and serum galectin-3 in diagnosis of thyroid malignancies. Biochem. Biophys. Res. Comm. 376: 605-610 (Sep 2008)) in view of Iurisci et al. (Concentrations of Galectin-3 in the Sera of Normal Controls and Cancer Patients. Clin. Cancer Res. 6: 1389, 2000) and in further view of Pinto (US Patent 7,888,137).
Inohara et al. teach a two-site monoclonal antibody-based ELISA method using a kit (MonoAb EIA Kit) for detecting a level (i.e. concentration) of human galectin-3 in serum sample of a subject (Abstract; p. 605, col. 2; Table 3). The method comprises obtaining a serum sample from a subject; contacting the sample with a monoclonal antibody: mAb 50A3 (i.e. first binding moiety) immobilized on a solid surface (coated on microtiter plate wells) that specifically binds to human galectin-3 to bind, capture, and form a first complex with galectin-3 present in the serum sample. The method further comprises contacting the first complex with monoclonal antibody: mAb 87B5 (i.e. second binding moiety) conjugated to a detectable enzyme label (horseradish peroxidase: HRP) that specifically binds to the galectin-3 in the first complex to form a labeled second complex; thereby forming a sandwich complex (p. 605, col. 2 to p. 606, col. 2).  Inohara et al. teach detecting the enzyme label to obtain the level of human galectin-3 (i.e. quantitative) present in the serum sample (p. 605, col. 2 to p. 606, col. 1: Two-site MAb-based ELISA; p. 608).  Inohara et al. teach that in contrast to mAb M3/38, the monoclonal antibodies of the reference bound to degenerated products of galectin-3 (p. 606, col. 2; Fig. 1A).  
Inohara et al. generated anti-galectin-3 monoclonal antibodies designated as mAb 11A4, mAb 19E2, mAb 50A3, mAb 74E2, and mAb 87B5.  To establish ELISA, Inohara et al. developed different combinations of monoclonal antibodies which were evaluated in their ability to quantify galectin-3; and indicated that mAb 50A3 and mAb 87B as well as mAb 87B5 and mAb 11A4 as catcher (solid phase capture) and detector (detectable label), respectively matched well.  Inohara et al. selected mAb 50A3 as solid phase capture antibody and mAb 87B as enzyme label antibody for further study because of its increased specificity and because other monoclonal antibodies such as mAb 11A4 showed non-specific binding on immunoblotting (p. 606, col. 2 to 607; Table 1). The standard ELISA calibration curve for mAb 50A3 and mAb 87B5 is shown in Figure 1B; and quantitative results indicate levels of human galectin-3 above threshold galectin-3 concentrations in the range of 15-20 ng/ml or 20-25 ng/ml or 25-30 ng/ml or 30-35 ng/ml.  The assay as taught by Inohara et al. provided readings in a standard curve in the range of 0.624 to 40 ng/ml (p. 607, cols. 1-2; Fig. 1B; Tables 1 & 3) for some samples over the thresholds, as instantly claimed (Table 1; p. 607, ¶ bridging cols. 1-2).  
Inohara et al. also teach a kit comprising a monoclonal antibody immobilized on a solid surface (microtiter plate wells) that is capable of binding to and capturing (catching) human galectin-3; and mAb 87B5 (second binding moiety) conjugated to a HRP enzyme label that is capable of binding to and labeling galectin-3.  The kit further comprises a human galectin-3 protein standard (purified recombinant galectin-3 standard) (p. 605, col. 2 to p. 606, col. 2). In particular, Inohara et al. teach that mAb M3/38 is a well-characterized anti-galectin-3 mAb for application with ELISA in detecting galectin-3 (i.e. as first binding moiety) concentrations.  
Inohara et al. differ from the instant invention in failing to explicitly immobilize mAb M3/38 for applications in the ELISA method.
Iurisci et al. teach a sandwich immunoligand assay for galectin-3 in which solid-phase captured galectin-3 is determined with indirectly labeled rat mAb M3/38 monoclonal antibodies (p. 1390, cols 1-2).  The reference teaches that the epitope bound in the assay was detectable after long term storage and/or freeze-thaw cycles of serum samples (p. 1391, col. 1).  
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to have substituted MAb M3/38 produced by Inohara and taught by both Inohara and Iurisci, as capture anti-galectin-3 monoclonal antibody because mAb m3/38 is well-known, conventional, and well-characterized for use with ELISA designed to detect the level of galectin-3 in serum, and because the Inohara reference itself stated that MAb M3/38 has been shown to function successfully in sandwich immune-ligand binding assays for galectin-3 determination. 
It would have been further obvious to one of ordinary skill to have followed the guidance provided in the combined teachings of Inohara and Iurisci to determine an optimal cut-off values as set forth in claims 17-21, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233); and, discovering an optimum value of a result effective variable involves only routine skill in the art (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  It would have been obvious to one of ordinary skill in the art at the time the instant invention was made that the combination of prior art elements according to notoriously old and well-known methods, and/ or substitution of one for another known alternative, as instantly claimed would have yielded predictable results because one would have expected each of the elements to perform their well-known functions in such a combination.  
Inohara et al. and Iurisci et al. differ from the instant invention in failing to teach correlating galectin-3 concentrations to heart failure (HF).
 Pinto teaches a method for identifying a subject at risk for heart failure (HF) comprising measuring the level of human galectin-3 in a plasma sample, and comparing the level to a reference standard (cols. 2-3; claims).  The galectin-3 concentration levels were measured using ELISA and showed that levels in HF patients surpassed the upper limit of galectin-3 levels of healthy control subjects (col. 16; Tables 4-6).  
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to have used the assay of Inohara as modified by Iurisci to monitor galectin-3 in the plasma of patients having or suspected of having or being at risk of having heart failure as taught by Pinto because Pinto taught that increased circulating levels of galectin-3 is shown to be associated with HF.  One of ordinary skill in the art at the time of the instant invention would have been motivated to use the method taught by Inohara as modified by Iurisci to diagnose HF in the method of Pinto because both of Inohara and Iurisci have shown that their methods are successful and effective in detecting accurate levels of galectin-3 which Pinto has shown to be a successful diagnostic marker for HF for patients suspected of having or being at risk of having HF. One would have had obvious motivation to use, or at least found it obvious to try, commercially available monoclonal antibodies such as mAb M3/38 routinely screened as specific for two different epitopes for detecting galectin-3 levels in the methods of Inohara and Iurisci, such as those available antibodies known to function in sandwich immunoassays to monitor the risk of HF as taught by Pinto.  
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.

5.	No claim is allowed.

Remarks
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inohara et al. (JP 2004-198313-IDS) teach a method and kit for detection of human galectin-3 using two different monoclonal antibodies specific for two different epitopes of human galectin-3, one immobilized on a solid phase, one labeled (Abstract; Claims; [0011, 0023-0026, 0030, 0042-0045]) as an alternative to lengthy and low-throughput immunohistochemical and/or Western blotting methods known to the art [0004-0005].  The preferred pairs of antibodies were 50A3 and 87B5, or 87B5 and 11A4.  The method detected levels in samples over various thresholds expressed as ng/ml ([0049]; Table 2).
Bender MedSystems (IDS) teach a monoclonal/polyclonal sandwich immunoassay for determination of galectin-3 with a limit of detection of less than 0.12 ng/ml.
Cherayil et al. (PNAS USA 87: 7324, 1990- IDS) teach the sequence of human galectin-3, as also compared to the mouse sequence, and teach the specificity of the M3/38 monoclonal antibody for human galectin-3 (pp. 7325-7326).  The reference teaches the use of the antibody for investigations of the involvement of human galectin-3 in human disease states (p. 7327, col. 1).
Gray et al. (Arch. Biochem. Biophys. 475: 100, 2008- IDS) teach the epitope of galectin-3 inherently bound by the notoriously old and well-known M3/38 (ATCC TIB 166) anti-galectin-3 monoclonal antibody (p. 101, col. 1; p. 103, col. 2).
Hsu et al. (US 2002/0155513) teach the detection of galectin-3 in cancer patients.
Liu et al. (Biochem. 35: 6073, 1996- IDS) teach the elicitation of monoclonal antibodies specific for galectin-3 and teach that the N-terminus of the molecule comprises the immunologically dominant domain of the protein when used as an immunogen in mice because all of the isolated mouse monoclonal antibodies elicited to the intact recombinant protein bound to amino acid residues 1-45 (p. 6079; Table 1; Fig. 2).
Liu et al. (Am. J. Pathol. 147: 1016, 1995- IDS) in light of Liu et al. (Biochem. 35: 6073, 1996- IDS) teach an enzyme-linked immunosorbent assay for detection of galectin-3 in samples with immobilized polyclonal antibodies and labeled polyclonal antibodies (p. 1019).  Recombinant galectin-3 was provided as a standard.  The standard curve for the assay was linear from 1 ng/ml to 500 ng/ml.  Inherently the polyclonal antibodies contained antibodies specific for immunogenic epitopes of galectin-3 including those in the N-terminal region of the protein, particularly in light of the teachings in Liu et al. (1996) that the N-terminus of the molecule comprises the immunologically dominant domain of the protein (p. 6079).
Liu et al. (US 2002/0044932) teach galectin-3 in inflammatory cells and the role of inflammatory cells in inflammatory injury occurring after reperfusion of ischemic tissue such as the heart [0050].
Nachtigal et al. (Am. J. Pathol. 152: 1199, 1998- IDS) provided samples from normal patients and patients with atherosclerosis and detected galectin-3 by immunohistochemical staining or Western blotting with the M3/38 monoclonal antibody specific for galectin-3.
Ohshima et al. (Arthritis Rheum. 48: 2788, 2003- IDS) teach sandwich immunoassays for determination of galectin-3.
Prolla et al. (US 7,041,449) teach detection or measurement of biomarkers in biological samples such as tissue samples, including heart, or in bodily fluids such as serum or plasma (cols. 4 and 7) to monitor treatments (col. 7) or disease states (col. 9).  Nucleic acids encoding the biomarkers or biomarker proteins are detected.  For detection of proteins, antibodies specific for the protein can be used in any suitable assay such as an ELISA, an immunohistochemical assay, or a proteomic assay such as mass spectroscopy (cols. 4 and 7).  Analysis and presentation of results can be automated for example with software (col. 4).  Kits for identification, characterization, and quantitation of the markers are provided, including kits containing antibodies specific for the markers, other reagents such as buffers and detection reagents, controls, and instructions (col. 7).  A preferred biomarker for detection or measurement is galectin-3 (X16834) (cols. 8 and 14).
Rabinovich et al. (Biochimica et Biophys. Acta 1572: 274, 2002- IDS) teach the role of galectin-3 in inflammatory processes.
Woo (US 2002/0076738) teaches the detection of galectin-3 in the blood of cancer patients.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



September 20, 2022